 

[ ** ] Confidential treatment requested

Exhibit 10.150

GMAC

Residential Funding



 

 

November 9, 2001

Mr. Steve Majerus
Vice President, Secondary Marketing E-Loan, Inc.
5875 Arnold Road Dublin, California 94569

SS# [ ** ]ID# [ ** ]

Dear Steve:

This letter shall serve as the second amendment (the "Commitment Amendment") to
the GMAC-Residential Funding ("GMAC-RFC") Master Commitment dated as of October
23, 2001 by and between GMAC-RFC and E-Loan, Inc. All other terms and conditions
of the GMAC-RFC Master Commitment not amended in the Commitment Amendment shall
remain in full force and effect.

The terms and conditions of this commitment Amendment are as follows:

PRODUCT, PROGRAM and UNDERWRITING VARIANCES:

LOAN PROSPECTOR (LP) AND DESKTOP UNDERWRITER (DU) REDUCED DOCUMENTATION PROGRAM:

(Goal Line and Goal Loan Only)

GMAC-RFC will purchase Home Equity products (Goal Line Home Equity Line of
Credit and/or Goal Loan Closed-end Second Mortgages only) which were originated
simultaneously with a first mortgage and meet the eligibility requirements
described in the GMAC-RFC Client Guide and as set forth in the attached Exhibit
D.

STATED INCOME TO 90% CLTV:


(Goal Line and Goal Loan)



GMAC-RFC will purchase Home Equity products (Goal Line Home Equity Lines of
Credit and/or Goal Loan Closed-end Second Mortgages only) which were originated
simultaneously with a first mortgage (purchase and rate/term transactions only)
and meet the eligibility requirements described in the GMACRFC Client Guide and
as set forth in the attached Exhibit E.

HIGH RISE CONDOMINIUM PROGRAM:


(Goal Line and Goal Loan)



GMAC-RFC will purchase up to [ ** ]% of total volume delivered in Home Equity
Products (Goal line Home Equity Line of Credit and /or Goal Loan Closed End
Second Mortgages only) that meet the eligibility requirements set forth in the
Client Guide and in the attached Exhibit F.

 

Future Amendments:

GMAC-RFC and E-Loan, Inc. agree to notify each other as necessary when issues
arise that are not addressed in this Commitment Amendment. Any amendments to
this commitment letter must be mutually agreed upon in writing and incorporated
into this Commitment Amendment.

Termination:

GMAC-RFC may at any time in the exercise of its sole discretion terminate ELoan,
Inc.'s right to sell loans to GMAC-RFC under this Commitment Amendment with 30
days written notice by GMAC-RFC to E-Loan, Inc. GMAC-RFC may from time to time
in the exercise of its sole discretion modify or supplement any of the program
criteria or requirements effective immediately upon notice by GMAC-RFC to
E-Loan, Inc.

Confidentiality:

GMAC-RFC and E-Loan, Inc. each agree that the specific terms and provisions of
this Commitment Amendment are confidential except as required by law or as may
be reasonably necessary to be disclosed in connection with the sale or
securitization of loans sold to GMAC-RFC by E-Loan, Inc.

Commitment Offer
Expiration Date:

This agreement may be canceled at GMAC-RFC's option if an executed copy is not
received on or before November 16, 2001.

We look forward to our continued relationship with E-Loan, Inc. If the terms of
this Commitment Amendment are agreeable with you, please so indicate by
executing both of the enclosed copies, return one original to GMAC- RFC on or
before the date indicated above, and retain the other original for your records.

Sincerely,

Lori Zaloumis
Sales Director

AGREED AND ACCEPTED BY:
E-LOAN, INC.

SIGNATURE:

NAME:

TITLE:

DATE:

EXHIBIT D
Commitment Amendment Dated 11/09/01
E-Loan, Inc.

Loan Prospector (LP) and Desktop Underwriter (DU) Reduced Documentation Program
(Goal Line and Goal Loan Only)

[ ** ]

EXHIBIT E


Commitment Amendment Dated 11/09/01
E-Loan, Inc.



[ ** ]

EXHIBIT F
Commitment Amendment Dated 11/09/01
E-Loan, Inc.

High Rise Condominium Program (Goal Line and Goal Loan)

[ ** ]




--------------------------------------------------------------------------------


